      Case 1:19-cv-07680-AJN-KHP Document 67 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CURTIS McDANIEL,
                                Plaintiff,                                       6/11/2021
                    -against-

  THE PEOPLE OF THE STATE OF NEW YORK, et
  al,

                                                                 1:19-CV-7680 (AJN) (KHP)
                                Defendants.
                                                             ORDER SCHEDULING TELEPHONIC
                                                                 CASE MANAGEMENT
                                                                     CONFERENCE
 CURTIS McDANIEL,
                                Plaintiff,
                    -against-

  NYC FIRE DEPARTMENT, NYC POLICE
  DEPARTMENT, JOHN and JANE DOES 1-7,
  CITY OF NEW YORK,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       A telephonic Case Management Conference in this matter is hereby scheduled for

Thursday, August 5, 2021 at 2:00 p.m. It is hereby ORDERED that the Warden or other official

in charge of the Bare Hill Correctional Facility produce plaintiff Curtis McDaniel., Inmate

Number 20-A-0242, on August 5, 2021, no later than 2:00 p.m., to a suitable location within

the Bare Hill Correctional Facility that is equipped with a telephone, for the purpose of

participating by telephone in a conference with the Court and defendants’ counsel. If the

scheduled time and date presents a hardship, the Warden or the Warden’s designee should

promptly inform chambers by calling (212) 805-0234.
       Case 1:19-cv-07680-AJN-KHP Document 67 Filed 06/11/21 Page 2 of 2




       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

the Bare Hill Correctional Facility to arrange the call and determine the telephone number at

which the plaintiff will be reachable at the above time and date; (3) call into Judge Parker’s

AT&T teleconference line (866) 434-5269, Access Code: 4858267, with the plaintiff on the line,

at the time and date of the conference.


       The Clerk of Court is requested to mail a copy of this order to the pro se Plaintiff.


SO ORDERED.
Dated: June 11, 2021
       New York, New York




                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge




The Clerk of Court is requested to mail a copy
of this order to:
Curtis McDaniel
DIN # 20-A-0242
Bare Hill Correctional Facility
Caller Box 20
181 Brand Road
Malone, NY 12953
